Cuyahoga C.P. No. CR-13-579539-A. On appellant’s motion to strike the court's January 6, 2017 notice of filing of record, motion to complete the record with omitted transcripts at state expense, and motion to order Cuyahoga County clerk to complete the record. Motions granted.
The clerk of the Cuyahoga County Court of Common Pleas shall supplement the record in this appeal with the record from Cuyahoga County Court of Common Pleas case No. CR-13-576472 within 45 days.
*1414The briefing schedule in this case is stayed, and upon the filing of the supplemental record, the parties shall restart the briefing in this case in accordance with the deadlines set forth in S.Ct.Prac.R. 11.05.